Case 3:20-cv-02756-X Document 1-3 Filed 09/02/20   Page 1 of 19 PageID 14




                        (;+,%,7&-1
Case 3:20-cv-02756-X Document 1-3 Filed 09/02/20   Page 2 of 19 PageID 15
Case 3:20-cv-02756-X Document 1-3 Filed 09/02/20   Page 3 of 19 PageID 16
Case 3:20-cv-02756-X Document 1-3 Filed 09/02/20   Page 4 of 19 PageID 17
Case 3:20-cv-02756-X Document 1-3 Filed 09/02/20   Page 5 of 19 PageID 18
Case 3:20-cv-02756-X Document 1-3 Filed 09/02/20   Page 6 of 19 PageID 19
Case 3:20-cv-02756-X Document 1-3 Filed 09/02/20   Page 7 of 19 PageID 20
Case 3:20-cv-02756-X Document 1-3 Filed 09/02/20   Page 8 of 19 PageID 21
Case 3:20-cv-02756-X Document 1-3 Filed 09/02/20   Page 9 of 19 PageID 22
Case 3:20-cv-02756-X Document 1-3 Filed 09/02/20   Page 10 of 19 PageID 23
Case 3:20-cv-02756-X Document 1-3 Filed 09/02/20   Page 11 of 19 PageID 24
Case 3:20-cv-02756-X Document 1-3 Filed 09/02/20   Page 12 of 19 PageID 25
Case 3:20-cv-02756-X Document 1-3 Filed 09/02/20   Page 13 of 19 PageID 26
Case 3:20-cv-02756-X Document 1-3 Filed 09/02/20   Page 14 of 19 PageID 27
Case 3:20-cv-02756-X Document 1-3 Filed 09/02/20   Page 15 of 19 PageID 28
Case 3:20-cv-02756-X Document 1-3 Filed 09/02/20   Page 16 of 19 PageID 29
Case 3:20-cv-02756-X Document 1-3 Filed 09/02/20   Page 17 of 19 PageID 30
Case 3:20-cv-02756-X Document 1-3 Filed 09/02/20   Page 18 of 19 PageID 31
Case 3:20-cv-02756-X Document 1-3 Filed 09/02/20   Page 19 of 19 PageID 32
